Citation Nr: 9912040	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than September 9, 
1997, for an award of compensation and special monthly 
compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted entitlement to service connection for 
squamous cell carcinoma of the cervix, status-post radical 
abdominal hysterectomy, and special monthly compensation for 
loss of use of a creative organ.  The veteran challenges the 
effective dates of the grant of service connection and for 
special monthly compensation.  It is noted that a 30 percent 
rating was assigned for this pathology.

A videoconference hearing was held before a Member of the 
Board sitting in Washington, D.C., with the veteran in 
Atlanta, Georgia, in February 1999.  The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.

At the hearing, it was asserted that service connection 
and/or separate compensable ratings should be assigned for 
adhesions of the ovaries and for a urinary 
disorder/dysfunction.  These matters have not been subject to 
any review by the RO.  These matters are referred to the RO 
for appropriate action, including clarification of the 
precise issues in conjunction with the veteran and her 
representative.  The instant appeal is limited to the issue 
set forth on the title page. 


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran filed her original claim for compensation for 
service connection for dysplasia and cervical cancer on 
September 9, 1997, over five years after service separation.

3.  The RO granted service connection and special monthly 
compensation by rating decision dated in April 1998 and an 
effective date of September 9, 1997, was assigned.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 9, 
1997, for an award of compensation and special monthly 
compensation for loss of use of a creative organ have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, she has presented a claim that 
is plausible.  Further, she has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

The effective date of an award based on an original claim for 
compensation (service connection) will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (1998).  For increases in 
compensation, the effective date will be the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (o)(1) (1998).  The effective 
date may also be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from the 
date of the increase.  38 C.F.R. § 3.400 (o)(2) (1998).  VA 
medical records may form the basis of an informal claim for 
increased benefits where a formal claim of service connection 
has already been allowed.  38 C.F.R. § 3.157 (1998).

The record reveals that entitlement to service connection and 
for special monthly compensation for loss of use of a 
creation organ was granted by rating decision dated in April 
1998, with an effective date of September 9, 1997, the date 
the veteran filed her original claim for compensation.  At 
her hearing before the Board, the veteran testified that she 
had an abnormal Pap smear in service but was told that it 
might just get better.  She indicated that she did not 
realize that anything was wrong until she was diagnosed with 
cervical cancer some years later.  Essentially, she asserted 
that she should be entitled to an earlier effective date 
because she had an abnormal Pap smear in service which 
subsequently manifested into cervical cancer.  She reported 
no treatment from the VA in the period after service, and did 
not assert that an earlier claim for VA benefits had been 
filed.

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998); therefore, the Board has no choice but to deny her 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.  

Review of the claims folder reveals that the veteran was 
originally service-connected by rating decision dated in 
April 1998.  This was in response to a claim seeking service 
connection for dysplasia and cervical cancer filed on 
September 9, 1997.  There was no correspondence from the 
veteran on any matter prior to the time she filed her claim.  
Therefore, it is undisputed that the veteran did not file a 
claim within one year after separation from service and there 
is no legal basis on which to base an award retroactively to 
the time of service separation.  Further, the evidence is 
uncontroverted that there was no correspondence from the 
veteran regarding any claims until she filed this claim on 
September 9, 1997.  Accordingly, the Board finds that the 
current effective date is correct and there is no legal basis 
for an effective date prior to September 9, 1997, and the 
claim for an earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than September 9, 
1997, for an award of compensation and special monthly 
compensation for loss of use of a creative organ.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

